Citation Nr: 0915239	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-18 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for a right knee infection with hematoma as a 
result of treatment received from a Department of Veterans 
Affairs (VA) medical facility.

2.  Entitlement to compensation under the provisions of 38 
U.S.C. § 1151 for a common peroneal nerve injury with foot 
drop, right leg, as a result of treatment received from a VA 
medical facility.  


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran contends that his January 2005 
total knee replacement surgery was performed incorrectly.  
The record reflects that subsequent to this surgery, the 
Veteran developed a staph infection and hematoma.  
Accordingly, a second surgery was performed in February 2005 
at which time the hematoma was removed and the area was 
washed out.  The Veteran then experienced problems with the 
right lower extremity with a foot drop.

Title 38, United States Code, Section 1151 provides that 
where a Veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  The 
Veteran does not contend, nor does the evidence reflect that 
consideration under any other theory of entitlement is 
warranted.

Under certain circumstances 38 U.S.C.A. § 1151(a) grants 
compensation for qualifying disabilities to Veterans in the 
same manner as if such disability were service-connected.  
See also 38 C.F.R. § 3.361 (2008).  For claims filed after 
October 1, 1997, the disability must be caused by hospital 
care, medical or surgical treatment, or examination furnished 
the Veteran by VA, and the proximate cause of the disability 
was (a) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (b) an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. 
§ 3.361(d). T o establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
Veteran's additional disability or death, it must be shown 
that the hospital care or medical or surgical treatment 
caused the Veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care or medical or surgical treatment 
without the Veteran's informed consent.  See 38 C.F.R. § 
3.361(d)(1) (2008).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2008).

Second, there must be evidence of additional disability, as 
shown by comparing the Veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the Veteran's failure to follow properly given 
medical instructions.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 
3.301(c)(3).

Here, the Veteran was afforded a VA examination in August 
2005 in connection with his claims for entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 
1151.  The August 2005 VA examiner stated that it did appear 
that the Veteran had some damage to the common peroneal nerve 
on the right side at the level of the knee, and that this may 
have happened at the time of one of the surgeries.  The 
examiner continued that having read the operative notes, 
there did not appear to be anything "untoward" that 
happened at the surgery.  The examiner concluded that he 
thought that this was an unfortunate event that can happen at 
any time of operative manipulation in that area, and that the 
fact that the nerve was getting better and showed 
reinnervation indicated that the foot drop could eventually 
be partially or possibly completely relieved at sometime in 
the future.

However, the examiner did not address whether the Veteran had 
an additional disability as a result of these events.  
Importantly, the August 2005 VA examiner did not address 
whether there was any additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part that 
resulted in the staph infection, hematoma or peroneal nerve 
damage.  Nor did he discuss whether these symptoms were 
events not reasonably foreseeable by VA medical care 
providers in providing the treatment in question.  In light 
of the forgoing, the Board believes that an additional 
examination is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule an appropriate 
VA examination to determine any additional 
disability caused by the Veteran's total 
knee replacement and subsequent surgery, 
to include residuals of a staph infection, 
hematoma and right peroneal nerve damage 
with foot drop.  The VA physician should 
review the entire claims folder and 
express opinions, including the degree of 
probability expressed in terms of is it at 
least as likely as not, regarding the 
following questions:

(a) Does the Veteran have additional 
disability as a result of either the 
total knee replacement surgery in 
January 2005 or the subsequent surgery 
in February 2005?  

After providing an opinion as to whether 
it is at least as likely as not that the 
Veteran suffers from additional disability 
related to either or both surgeries, he or 
she should respond to the following:

(b) is the additional disability due 
to:

(1) carelessness, negligence, lack 
of proper skill, error in 
judgment, or a similar instance of 
fault on the part of the VA in 
prescribing the medications; or

(2) from an event not reasonably 
foreseeable.

The physician should adequately summarize 
the relevant history and clinical 
findings, and provide adequate reasons for 
the medical conclusions rendered.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




